Citation Nr: 1825535	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 







INTRODUCTION

The appellant is a Veteran who served on active duty from March 2003 to November 2003 and had 4 years and 17 days of prior active service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for pseudofolliculitis barbae, rated 0 percent, effective January 25, 2013.  


FINDING OF FACT

At no time under consideration is the Veteran's PFB shown have affected at least 5 percent of the entire body or exposed areas, or to have required intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs; related scarring has not been noted.


CONCLUSION OF LAW

A compensable rating for PFB is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321 (b)(1), 4.1-4.7, 4.21, 4.118, Diagnostic Codes (Codes) 7806, 7813 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159(a), 3.326(a).  As this appeal is from the rating decision that granted service connection and assigned a disability rating and an effective date for the award, the purpose of statutory notice was served, and such notice is no longer necessary.  A statement of case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.

VA secured the Veteran's pertinent treatment records.  He was afforded a VA examination in August 2013. There is nothing in the record suggesting a material change in disability since the August 2013 VA examination so as to warrant a reexamination.  38 C.F.R. § 3.327.  A review of the record did not find an allegation of worsening since the August 2013 examination.  The Board finds that the record includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis
Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  
Where the appeal is from the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ("staged") ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).
When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including degree of disability is to be resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
PFB is rated under Code 7813 (for dermatophytosis) under Codes 7801-7805 (for scars) or Code 7806 (for dermatitis based on predominant disability).  38 C.F.R. 
§ 4.118.  Here, scarring has not been reported, and the appropriate Code for application is Code 7806.  
Under Code 7806 (for dermatitis or eczema) a 10 percent rating is assigned for involvement of at least 5, but less than 20, percent of the entire body or of exposed areas, or; intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating requires involvement of more than 40 percent of the entire body or exposed areas, or constant or near- constant systemic therapy such as with corticosteroids or other immunosuppressive drugs required during the past 12- month period.  38 C.F.R. § 4.118. Generally, the application of topical corticosteroids does not mean systemic therapy, "particularly if those uses of topical corticosteroids affect only the area to which they are applied."  Johnson v. Shulkin, Fed. Cir. 2017 (2016-2144).
In every instance where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.
The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
On August 2013 VA skin examination, a 1987 diagnosis of PFB was noted.  It was noted that Veteran's skin condition did not cause scarring or disfigurement and that there were no systemic manifestations of a skin disease.  The Veteran denied treatment with a prescribed topical cream or oral medication in the prior 12 months.  He also denied debilitating and non-debilitating episodes in the prior 12 months.  On examination, there were no visible skin conditions, and no evidence of pustules, papules or scarring.  The examiner indicated that the skin disease affected less than 5 percent of the total body area and exposed area. 
In a September 2013 statement, the Veteran reported that his skin breaks out when he shaves. 

In an August 2014 statement, the Veteran reported skin irritation due to shaving.  He also reported that shaving causes painful "razor bumps", bleeding and skin discoloration. 

Upon review of the record, the Board finds that there is no evidence that at any time under review that the Veteran's PFB affected at least 5, but less than 20, percent of the entire body or exposed areas, or that it required intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  On August 2013 VA skin examination, the Veteran's PFB affected less than 5 percent of the total body area and exposed area and he denied treatment with a prescribed topical cream or oral medications.  Thus, the criteria for a 10 percent under Code 7806 (by analogy to dermatitis or eczema) are not met.

Similarly, nothing in the record suggests the Veteran's skin disability has caused scarring which warrants a compensable rating.  On August 2013 VA examination, the examiner specifically found that the Veteran did not have any visibile skin conditions and that there was no evidence of pustules, papules or scarring.  Not one characteristic of disfigurement under Code 7800 was noted.  The criteria for a compensable rating under Code 7800 (for facial scarring) also are not met.

Neither the Veteran nor his representative has alleged any symptoms of, or impairment due to, PFB not encompassed by the schedular criteria, and the record does not suggest that such exist. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The preponderance of the evidence is against this claim.  Accordingly, the appeal in the matter must be denied.

ORDER

A compensable rating for PFB is denied.



____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


